Title: To Benjamin Franklin from Dumas, 26 February 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 26e. Fevr. 1779.
Ma Lettre ci-jointe, du 23, étoit fermée, & alloit partir, lorsqu’on m’apporta vos deux Lettres des 11 & 19, & le feuillet ci-joint de la Gazette de Leide. Autant que la faveur des vôtres me fut agréable, autant celle que vous verrez dans ce feuillet, marquée d’une croix, me fit de peine. Elle fut pour moi un coup de foudre. Cela fait déjà, & fera encore, un très-mauvais effet ici & ailleurs. Je venois de Delft, & je me rendis le lendemain à Leide, pour d’autres affaires. J’ai vu chez le Gazettier de Leide la Lettre originale, qui est bien de la propre main de celui dont il y a la signature dans l’imprimé. Il a écrit dans le même goût au Courier du Bas-rhin. Je n’en dirai rien de plus. Mais tout cela m’interdit, & confond mon coeur & toutes mes idées.

Passons à un objet plus consolant. Je vous remercie, Monsieur, de l’avis qui m’apprend, que vous êtes le seul Ministre plénipotentiaire du Congrès à la Cour de France. Je vous en félicite; & je m’en félicite aussi.
Celui avec lequel vous n’avez pu tomber d’accord, à ce qu’il paroît, n’est pas plus mon Ami que celui qui est plus ancien en date; & ce n’est qu’à mon grand regret, & fort à contre-coeur, que je me suis vu dans le cas de devoir vous donner certains avis. J’ai dû me mêler de cette affaire pour bien des raisons, que je ne puis confier à ce papier, mais que je pourrai un jour vous dire de bouche. La raison générale, à laquelle toutes les autres aboutissent, est celle-ci: amici plures, sed magis arnica respublica.
Les insinuations qui m’ont été faites l’année passée, me sont venues de la part de fort braves gens, qui ne sont liés ni avec l’un ni avec l’autre; & j’ai eu depuis occasion de remarquer, par des discours non affectés échappés à d’autres, qui ignoraient mes relations politiques, qu’il existe, depuis déjà deux ans, une certaine défiance à ce sujet. Le plus sûr me paroît être, de liquider souvent, & d’être le moins qu’il sera possible en avance.
Un autre avertissement, qui me vient d’un autre côté, c’est qu’on assure, qu’il y a en France-même une clique d’Etrangers accrédités, qui n’aiment pas les Américains, qui traversent sourdement la nouvelle république, & qui sont informés, par de faux amis, de tout ce que font ses serviteurs. Tout cela, Monsieur, comme vous l’observez fort bien vous-même, est très-délicat et embarrassant.
Ceci étoit écrit, lorsqu’on m’a apporté deux Lettres de Mr. Sturler de l’Altemberg, dont le contenu me détermine, non seulement à suspendre encore mon jugement sur les termes où vous pouvez en être avec son compagnon, mais à faire passer cette Lettre ici par la même voie que celle du 25e Janvr.
Je suis, avec le plus respectueux dévouement, Monsieur, Votre très-humble & très-obeissant serviteur
D.
Passy à S. Exc. Mr. Franklin Min. Plenipe. des Et. Un. de l’Am.
 
Addressed: à Son Excellence / Monsieur Franklin, Ministre / Plénipotentiaire des Etats-Unis / de l’Amérique / à Passy
Notation: Dumas 26. Fev. 1779.
